Mr. PRESIDING JUSTICE EBERSPACHER, specially concurring: I concur in the reversal and remandment, but not only for the principle reason stated. It should additionally be noted that Dunston and Huber were both affiliated with the Fourth Judicial Circuit Public Defender Project and that, in fact, Huber was Dunston’s superior in that organization. As such, Dunston was not independent of Huber but was fully bound to Huber’s commitments to Michael Miller. (People v. Meng, 54 Ill. App. 3d 357, 369 N.E.2d 549; People v. Spicer, 61 Ill. App. 3d 748, 378 N.E.2d 169; People v. Baxtrom, 61 Ill. App. 3d 546, 378 N.E.2d 182.) Thus without regard to Dunston’s own professional relationship to Miller, he was, in any event, restrained under the circumstances in representing defendant due to his superior’s obligations to Miller. Further, I do not consider this aspect of Dunston’s per se conflict of interest to have been knowingly and intelligently waived by defendant. The lower court only inquired: “And are you waiving any conflict of interests that might exist between the public defender’s setup?” However, the actual “setup” of the unique Public Defender Project, its significance, and the nature of the possible restraint by Dunston arising therefrom, had not been fully explained to defendant.